Citation Nr: 1125525	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for HIV infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had active military service from March 1995 to March 1999, and from September 2000 to February 2001.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied service connection for HIV infection.  The Veteran filed a notice of disagreement (NOD) in May 2008, and the RO issued a statement of the case (SOC) in May 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2009.

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

In his June 2009 substantive appeal, the Veteran requested a Board hearing at the RO.  He later indicated that he wanted the hearing to be conducted via video-conference.  In a September 2010 letter, he changed his request to a Board hearing in Washington, DC (Central Office Hearing).  Prior to scheduling this hearing, however, the Board received notice that the Veteran wanted the hearing to be conducted at the RO (Travel Board hearing).    

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of this matter for the requested hearing is warranted.  


Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing, in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


